Case 4:19-cv-00493-SDJ-CAN Document 99 Filed 10/08/20 Page 1 of 1 PageID #: 1147




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  CRAIG CUNNINGHAM                        §
                                          §        CIVIL CASE NO. 4:19-CV-493
  v.
                                          §
  THE WILHLEM GROUP, LLC
                                          §
                                          §

                                      ORDER

       This case was terminated on June 17, 2020, after Plaintiff Craig Cunningham

 filed his second “Motion to Dismiss.”        (Dkt. #94).   Three months later, on

 September 24, 2020, Defendants United Financial Protection, LLC, Thomas

 Sizemore, and Levon Sizemore filed a “Proposed Agreed Judgment of Dismissal.”

 (Dkt. #96). On October 6, 2020, United States Magistrate Judge Christine A. Nowak
     .
 held a telephonic status conference wherein Defendants United Financial Protection,

 LLC, Thomas Sizemore, and Levon Sizemore requested leave of the Court to

 withdraw their “Proposed Agreed Judgment of Dismissal.” The other parties were

 unopposed. Accordingly,

       It is therefore ORDERED that Defendants United Financial Protection, LLC,

 Thomas Sizemore, and Levon Sizemore’s “Proposed Agreed Judgment of Dismissal,”

 (Dkt. #96), is hereby WITHDRAWN. This case shall remain closed.
        So ORDERED and SIGNED this 8th day of October, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE
